GAS 245B (Rev. 09/11) Amended Judgment in a Criminal Case
DC Custody TSR — Sheet |

 

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

 

 

 

UNITED STATES OF AMERICA ) AMENDED JUDGMENT IN A CRIMINAL CASE
v. )
Kim H. Birge )
) Case Number: 4:15CR00086-1
Date of Original Judgment: October 23, 2015 )
(or Date of Last Amended Judgment) ) USM Number: 19358-021
Reason for Amendment:
Modification of Restitution Order (18 U.S.C. § 3664)
Correction of Sentence for Omission (Fed.R.Crim.P. 36) Thomas A. Withers
THE DEFENDANT: Defendant’s Attorney
fx] pleaded guilty to Count a
L] pleaded nolo contendere to Count(s) _ which was accepted by the court.
L] was found guilty on Count(s) / ____ after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 1341 Mail fraud October 18, 2011 3
The defendant is sentenced as provided in pages 2 through = 6 _ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.
L] The defendant has been found not guilty on Count(s)

Counts 1,2,4,and5 are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

July 11, 2019

Date of Imposition of Judgment
‘Signature of Judge ZL -

William T. Moore, Jr.
Judge, U.S. District Court

 

Name and Title of Judge

Mey (2, 20097

=a = cx ‘Date
GAS 245B (Rev. 09/11) Amended Judgment in a Criminal Case Judgment — Page 2 of 6
DC Custody TSR Sheet 2 — Imprisonment

 

DEFENDANT: Kim H., Birge
CASE NUMBER: 4:15CR00086-1

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total
term of: 72 months.

>] The court makes the following recommendations to the Bureau of Prisons:
It is recommended that the defendant be designated to the federal correctional institution in Marianna, Florida.

L] The defendant is remanded to the custody of the United States Marshal.

LJ The defendant shall surrender to the United States Marshal for this district:
1) at Olam CO pm. on
L1 — as notified by the United States Marshal.

{J The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
before 2 p.m. on - November 20,2015

L] as notified by the United States Marshal.

L] — asnotified by the Probation or Pretrial Services Office.

RETURN
I have executed this judgment as follows:
Defendant delivered on 7 a - . _ to ee _
at ___, with a certified copy of this judgment.
- UNITED STATES MARSHAL
By

DEPUTY UNITED STATES MARSHAL
GAS 245B (Rev. 09/11) Amended Judgment in a Criminal Case Judgment — Page 3 of 6
DC Custody TSR Sheet 3 — Supervised Release

 

 

DEFENDANT: Kim H. Birge
CASE NUMBER: 4:15CRO0086-1

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of: 3 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from
the custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

g The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, if applicable.)

XX

The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, ifapplicable.)

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, ef
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

O OF &

The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional
conditions on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of
a felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of
any contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant’s compliance with such notification requirement.

14) any possession, use, or attempted use of any device to impede or evade drug testing shall be a violation of supervised release.
GAS 245B

(Rev. 09/11) Amended Judgment in a Criminal Case Judgment — Page 4 of 6

DC Custody TSR Sheet 3C — Supervised Release

 

DEFENDANT:

Kim H. Birge

CASE NUMBER: 4:15CR00086-1

SPECIAL CONDITIONS OF SUPERVISION

The defendant shall participate in a program of testing for drug and alcohol abuse. Further, the defendant shall not
tamper with any testing procedure.

The defendant shall provide the probation officer with access to any requested financial information. The defendant
shall not incur new credit charges or open additional lines of credit without the approval of the probation officer
unless the defendant is in compliance with the installment payment schedule.

The defendant shall inform any employer or prospective employer of her current conviction and supervision status.

The defendant shall submit her person, property, house, residence, office, papers, vehicle, computers (as defined in
18 U.S.C. § 1030(e)(1)), or other electronic communications or data storage devices or media, to a search conducted
by the United States Probation Officer at a reasonable time and in a reasonable manner, based upon reasonable
suspicion of contraband or evidence of a violation of a condition of release; failure to submit to a search may be
grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to searches
pursuant to this condition.

The defendant shall not be employed in any fiduciary capacity or any position allowing access to credit or personal
information of others unless the United States Probation Office approves such employment.

The defendant shall maintain not more than one financial institution account or be a signor on a financial institution
account without the prior approval of the United States Probation Office.

ACKNOWLEDGMENT

Upon finding of a violation of probation or supervised release, [ understand that the court may (1) revoke supervision,
(2) extend the term of supervision, and/or (3) modify the conditions of supervision.

These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.

(Signed)

 

 

Defendant Date

 

 

U.S. Probation Officer/Designated Witness Date
GAS 245B (Rev. 09/11) Amended Judgment in a Criminal Case Judgment — Page 5 of 6
DC Custody TSR Sheet 5 — Criminal Monetary Penalties

 

DEFENDANT: Kim H. Birge
CASE NUMBER: 4:15CR00086-1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Fine Restitution
TOTALS $ 100 $ $ 751,715.95
X] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
paid before the United States is paid.

 

 

Name of Payee Total Loss Restitution Ordered PElOetey GF
Percentage
South State Bank $380,959.13 50.68%
Chatham County Probate Court $370,756.82 49.32%
TOTAL $751,715.95 100%

 

 

 

 

 

 

[] Restitution amount ordered pursuant to plea agreement $

(] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

X] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

x] the interest requirement is waived forthe [fine —X] restitution.
L] the interest requirement for the L fine L) restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
GAS 245B (Rev. 09/11) Amended Judgment in a Criminal Case Judgment — Page 6 of 6
DC Custody TSR Sheet 6A — Schedule of Payments

 

 

DEFENDANT: Kim H. Birge
CASE NUMBER: 4:15CR00086-1

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A Lump sum payment of $ 100 due immediately, balance due

[] not later than a ior
inaccordance [] C, [J D, {J E,or F below; or

B- () Payment to begin immediately (may be combined with fT] ¢, (] D, or (_] F below); or
C () Paymentinequal (e.g., weekly, monthly, quarterly) installments of $ _ over a period of
(e.g., months or years), to commence —__fe.g., 30 or 60 days) after the date of this judgment; or
D  [() Payment in equal . (e.g., weekly, monthly, quarterly) installments of $ = === ———Ssver'a period of
_ (e.g., months or years), to commence —__ fe.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E  () Payment during the term of supervised release will commence within ss e.g. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or
F {Special instructions regarding the payment of criminal monetary penalties:

Pursuant to 18 U.S.C. § 3664(f)(3)(B), nominal payments of either quarterly installments of a minimum of $25 if working non-
UNICOR or a minimum of 50 percent of monthly earnings if working UNICOR shall be made. Upon release from imprisonment
and while on supervised release, nominal payments of a minimum of $200 per month shall be made. Payments are to be made
payable to the Clerk, United States District Court, for disbursement to the victims.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court.

Pursuant to 18 U.S.C. § 3572(d)(3), the defendant shall notify the Court of any material change in the defendant’s economic circumstances
that might affect the defendant’s ability to pay the fine.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

LJ — Joint and Several
Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

(1 The defendant shall pay the cost of prosecution.
(] The defendant shall pay the following court cost(s):

[] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
